Title: To Benjamin Franklin from Baynton, Wharton & Morgan, 6 December 1765
From: Baynton, Wharton & Morgan
To: Franklin, Benjamin


Dear Sir
Philadelphia, Decem. the 6: 1765.
We did Our selves the Pleasure of Writing to You, on the [blank] Ultimo via Liverpoole, To which be pleas’d to be referr’d. We must again take the liberty of troubling You on a matter, Wherein, We daresay, You will cheerfully serve Us, As it will eventually be rendering an essential kindness to many Merchants, besides Our Selves, in the different Citys of America. The Case is, as Follows. Mr. Murray, the Governor of Quebeck thought proper to subject Spirituous Liquors imported into that City, to the enormous Duty of 6d. Hallifax Currency per Gall. (equal to 9d. this Money) and This Imposition, He continued, until the Introduction of a Civil Government.
On the 20th. of April 1764, We loaded a small Brigantine with 149 Hogsheads of Philadelphia Rum [?] 16, 230 Gall. and 10 hhds of Jamaica Spirit, and sent her to Quebeck address’d to Mr. Samuel Eldridge. As soon as She arriv’d, The Collector of the Customs, by Virtue of their Governor’s Order, demanded of Our Agent, The above exorbitant Duty of 6d. Hallifax Currency per Gall: (Which is above Thirty three and One third per Centum, upon its Cost) and accordingly, He was oblig’d to give his [Notes?] for £405 17s. 3d. that Money, Two Hundred Pounds whereof, He has unfortunately paid; But we have directed Him, not to discharge the Remainder of it, Unless [compell’d?] by a Course of Law, And He likewise, has Our Order, should Judgment pass against Him at Quebeck, immediately to give proper Security and appeal to the King in Council; Where we doubt not, of meeting with proper Redress. The Americans urge, that any Act of Parliament imposing Taxes upon Them, or Their Property, is an high Infringement upon Their rights as Englishmen. How far this claim can be legally supported, We will not presume to say; But we are Confident, that no Governor or Commander, of any of His Majesty’s Provinces has even the Colour of Right to Burthen His Subjects or Their Effects, with any degree of Tax; As such Requisition is apparently subversive of the very Spirit and design of the Act of Settlement; We are also persuaded, That so good a Prince and Ministry, as we are now bless’d with, will never Countenance or support any of their Governors, in such an high Incroachment upon Our Libertys. Wherefore We are embold’ned to solicit the Favor of You, To interest Yourself in this matter for Us, As We are Convinc’d, it will at all Times, give You the highest Joy, to relieve Your Fellow Citizens from any Arbitrary Impositions.
You no doubt remember Sir, That Lord Albermarle was pleas’d to Play the same Tyrannical Part, with the poor Americans. But the Justice of the then Ministry, soon compell’d Him to disgorge, What He had thus despotically, exacted from Them. Our Agent at Quebeck, by His Letter of the 28th. October, informs Us, “That Wm. Cunningham Esqre. an Attorney at Law, was arbitrarily suspended There, by Order of the Governor and Council without any publick charge against Him, Or reason given for it, and now goes home to seek Redress. One reason for it, was That He had Courage enough to take several Fees in a Case, wherein the Governor was deeply Concern’d; Which was the recovery of Dutys paid here on Spirituous Liquors, Exacted to a very large Amount.”
Mr. Cunningham was One of Our Council at Quebeck, Wherefore We would request, if not inconvenient to You, That You would do us the Favor, To give Him an Audience upon this Subject, As We apprehend, He would be able to disclose the Whole of Mr. Murrays unwarrantable Taxation, upon Trade. We are with sincerity Dear Sir Your much Obliged and very humble Servants
Baynton Wharton & Morgan
Benjamin Franklin Esqre;
 
Addressed: To / Benjamin Franklin Esqre; / In Craven Street / London / per the Philadelphia Packet / Ct. Budden
Endorsed: Messrs Baynton Morgan & Wharton Murray’s Imposition of Duties.
